   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 1 of 21 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


 COURTHOUSE NEWS SERVICE,

                                  Plaintiff,
                                                             Case No: 21-cv-_______
                        v.

 JOAN M. GILMER, in her official capacity
 as Clerk of the Circuit Court of St. Louis
 County, Missouri; and KATHY S. LLOYD, in
 her official capacity as State Courts
 Administrator for the Missouri Office of State
 Courts Administrator,

                                  Defendants.


                            COMPLAINT
    ALLEGING VIOLATION OF CIVIL RIGHTS PURSUANT TO 42 U.S.C. § 1983
        AND THE FIRST AMENDMENT AND SEEKING PRELIMINARY
        AND PERMANENT INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiff Courthouse News Service (“Courthouse News”), by and through its undersigned

attorneys, alleges the following in support of its Complaint against Defendant Joan M. Gilmer, in

her official capacity as Clerk of the Circuit Court of St. Louis County, Missouri (“Gilmer” or

“Clerk”), and Defendant Kathy S. Lloyd, in her official capacity as Administrative Director of the

Missouri Office of State Courts Administrator (“Lloyd” or “Administrator”) (collectively referred

to herein as the “Defendants”).
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 2 of 21 PageID #: 2




                                         INTRODUCTION

       1.      The First Amendment provides the press and public with a presumptive right of

timely access to civil petitions filed with the court. This right of access attaches to new petitions

upon their receipt by the court. Grounded in the right of free expression, where the right of access

applies such access must also be contemporaneous. Contemporaneous access to new civil petitions

is fundamental to the press and the public; it is essential to accurate and fair news reporting of civil

court actions and thus vital to the public’s ability to be aware of and discuss what is occurring in

the judiciary, an important branch of government. Delayed access inhibits that discussion.

       2.      Courts across the country have recognized that the presumptive right of access

attaches to judicial documents, including civil petitions, upon receipt of those documents by a

court. When a petition is withheld through delay, the public is left immediately unaware that a

case has been filed, that the powers of the judicial branch of government have been invoked, and

that public resources have been spent to resolve a dispute.

       3.      Though providing contemporaneous access to e-filed petitions is a simple matter,

access to new e-filed civil petitions in the Circuit Court for St. Louis County, Missouri (“St. Louis

County Court”) is delayed for days and often weeks.

       4.      The delays in access experienced by Courthouse News at the St. Louis County

Court (and at other circuit courts throughout Missouri) are the result of Defendants’ policies and

practices of withholding access to new e-filed petitions until after they have been administratively

processed by court staff. New petitions that are filed into the Missouri eFiling System sit,

sometimes for days and often weeks on end in an electronic queue where they are withheld from

public view while awaiting processing by court staff.

       5.      The Administrator’s office developed and maintains the Missouri eFiling System,



                                                   2
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 3 of 21 PageID #: 3




which facilitates statewide e-filing across all Missouri circuit courts.      Courthouse News is

informed and believes that the Missouri eFiling System functions essentially the same as other

e-filing systems used by courts across the nation to provide Courthouse News and others with

access, on a pre-processing basis, to new civil petitions or complaints: (i) the filer submits

electronic documents into the electronic case file system and supplies all required information

(circuit court, document type, etc.); (ii) the e-file manager (“EFM”) receives the documents and

the information supplied by the filer; (iii) the EFM sorts the documents by circuit court, document

type, etc.; (iv) the EFM delivers the documents to electronic queues assigned to the circuit courts

to which the filings are submitted; (v) the documents sit in the electronic queues while they wait

for court staff to process or docket them; and (vi) once processed, the documents migrate from the

work queues into the courts’ case management system (i.e., Missouri Case.net). However, unlike

other courts that provide access to new e-filed petitions or complaints upon receipt, the Missouri

circuit courts withhold access to new petitions until after they are processed.

       6.      The delays experienced by Courthouse News at the St. Louis County Court result

from Defendants’ policies and practices of withholding access to non-confidential civil petitions

after the Court receives them, and while they sit in electronic queues waiting to be processed.

       7.      For the period of January 1, 2020, to December 31, 2020, Courthouse News’

tracking shows that the St. Louis County Court made less than 5% of new non-confidential civil

petitions available the day of filing, withholding roughly 40% of them one to four court days, and

withholding roughly 55% of them for one week, and sometimes longer. These delays are the

functional equivalent of access denials and violate the First Amendment. And, as explained below,

these numbers do not reflect additional impairment of the press’s ability to see new petitions that

results from being denied remote access.



                                                 3
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 4 of 21 PageID #: 4




       8.      The delays resulting from Defendants’ policies and practices of withholding access

until after processing a petition are compounded by the unequal manner in which the Missouri

courts provide different levels of access to attorneys, on the one hand, and the press and general

public, on the other hand. Missouri courts provide attorneys with remote, online access to new

civil petitions (and other case documents) through Missouri Case.net. They can view and

download any new civil petition filed in a Missouri circuit court, once processed and available on

Missouri Case.net. In contrast, members of the press and general public cannot see petitions on

Missouri Case.net. They can only view docket information (i.e., filing date, parties, and a one or

two word case description) remotely online, and must go to the courthouse and use public access

terminals to see the petitions themselves. Even then, members of the press and general public can

only get copies of petitions filed at the particular courthouse in which the public access terminal

is located. Thus, unlike attorneys, members of the press and general public must settle for docket-

only information on Missouri Case.net unless they are able to travel to a courthouse to view a

petition and, if they happen to be in the right courthouse, get a copy.

       9.      The impact of being denied remote access has been heightened by the COVID-19

pandemic. Some courthouses have removed public access terminals altogether. Where public

terminals remain available, they are typically located in small spaces with substantial public traffic,

requiring contact with other members of the public. Moreover, under current restrictions, access

is typically limited to a single terminal shared by all members of the press and public, effectively

preventing Courthouse News’ reporters from doing their jobs.

       10.     Courthouse News and other members of the press thus face two separate issues: (1)

access for everyone—including lawyers—is delayed because petitions are not available for

viewing until after court staff has completed administrative processing; and (2) though the Courts



                                                  4
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 5 of 21 PageID #: 5




make petitions available for remote, online viewing and download by members of the Missouri

Bar, the press and general public can view petitions only through public access terminals at

courthouses and can obtain copies of petitions only from the courthouse in which the petition was

filed. These restrictions are unnecessary and the resulting problems can easily be avoided, as

evidenced by the many courts across the nation that provide the press and public timely access to

new e-filed petitions through means readily available to the Missouri Courts.

        11.     Defendants’ policies and practices of withholding access to new petitions until after

processing, as well as Defendants’ unequal access policies, violate Courthouse News’ First

Amendment right of timely access to new civil petitions.

        12.     Courthouse News has made numerous efforts to raise and address the issues giving

rise to this Complaint with the St. Louis County Court and the Administrator’s office in an attempt

to resolve this matter without resorting to litigation. On January 8, 2021, Courthouse News sent a

letter to Defendants proposing a solution which, had it been adopted by Defendants, could have

avoided the need for this action by resolving the delays caused by Defendants’ process-first

policies, as well as the additional issues caused by Defendants’ unequal access policies. A copy

of this letter is attached as Exhibit 1.

        13.     Defendant Gilmer did not respond to the letter.         The Administrator’s office

responded to the letter on March 3, 2021, but did not accept Courthouse News’ proposal. While

the letter referenced a recent modification to a Supreme Court rule that will result in remote public

access to documents at some future point in time, it does not present a solution for addressing or

resolving the delays resulting from Defendants’ policies and practices of withholding access to

new petitions until after they are processed. A copy of this letter is attached as Exhibit 2.

        14.     On March 4, 2021, counsel for Courthouse News spoke with counsel for the



                                                  5
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 6 of 21 PageID #: 6




Administrator to advise her of this action. On March 5, 2021, counsel for Courthouse News called

Defendant Gilmer’s office at a previously-scheduled time to do the same, but Defendant Gilmer

could not be reached during several attempts.

        15.     Courthouse News brings this action to address constitutional wrongs, to challenge

the legality of Defendants’ policies and practices, and to seek declaratory and injunctive relief.

                                  JURISDICTION AND VENUE

        16.     Courthouse News’ claims arise under the First and Fourteenth Amendments to the

U.S. Constitution and the Civil Rights Act, Title 42 U.S.C. § 1983, et seq. This Court has

subject matter jurisdiction under 28 U.S.C. §§ 1331 (federal question), 1343 (civil rights), and

2201 (declaratory relief). Defendants are subject to personal jurisdiction in this District.

        17.     Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

Gilmer resides in this District, and because a substantial part of the events or omissions giving rise

to Courthouse News’ claims occurred in this District.

                                             PARTIES

        18.     Courthouse News is a nationwide news service founded almost 30 years ago out of

a belief that a great deal of news about civil litigation went unreported by traditional news media,

a trend that has only increased in the last decade. Courthouse News now employs approximately

240 people, most of them editors and reporters, covering state and federal trial and appellate courts

in all 50 states in the United States.

        19.     Defendant Gilmer is the Clerk of the St. Louis County Court and is named as a

defendant herein in that official capacity. Defendant Gilmer, as Clerk, is responsible for, among

other things, the administration of and access to court records, including new civil petitions.

        20.     Defendant Lloyd is the Administrator for the Missouri Office of State Courts



                                                  6
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 7 of 21 PageID #: 7




Administrator, and is named as a defendant herein in that official capacity. Defendant Lloyd, as

Administrator, is responsible for, among other things, providing administrative, business and

technology support services to all levels of the Missouri state court system. The Information

Technology Services Division of the Administrator’s office is responsible for the development and

maintenance of all software applications used by the Missouri courts, including the Missouri

eFiling System and Missouri Case.net.

       21.     Acting in their official capacities, Defendants and those acting under their direction

and supervision are directly involved with and/or responsible for the delays in access to new

petitions experienced by Courthouse News and other members of the press, which acts reflect the

official policies and practices of the Defendants’ offices.

       22.     Defendants’ actions, as alleged in this Complaint, are under the color of Missouri

law and constitute state action within the meaning of the Fourteenth Amendment to the United

States Constitution and 42 U.S.C. § 1983.

       23.     Defendants are sued in their official capacities only. Courthouse News seeks relief

against Defendants as well as their agents, assistants, successors, employees, and all persons acting

in concert or cooperation with them or at their direction or under their control.

       24.     Courthouse News is informed and believes that Defendants are each necessary and

indispensable parties because both of them, acting together, are responsible for providing access

to newly-filed petitions at the St. Louis County Court and throughout the Missouri state courts.

Courthouse News is further informed and believes that neither Defendant Gilmer nor Defendant

Lloyd, acting independently, can provide Courthouse News with complete relief in this action.

Among other reasons, both Defendants play critical roles in the development and execution of the

policies and practices concerning and affecting press and public access to court records in



                                                  7
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 8 of 21 PageID #: 8




Missouri, including but not limited to policies and practices resulting in delayed access to new e-

filed civil petitions, and the unequal access policies that adversely affect the public and the press.

                             FACTS COMMON TO ALL COUNTS

                         Courthouse News’ News Reporting Activities

       25.     Courthouse News offers its readers a variety of publications. Its New Litigation

Reports contain original, staff-written summaries of significant new civil petitions, and are sent to

subscribers via e-mail each evening.

       26.     Among Courthouse News’ other publications are a monthly newsletter, the

Entertainment Law Digest, as well as the Daily Brief, which covers published, nationwide

appellate rulings, including all U.S. Supreme Court and federal circuit decisions, as well as

significant rulings from the federal district courts. Courthouse News also publishes a freely-

available website, www.courthousenews.com, featuring news reports and commentary, which is

read by roughly 30,000 people every weekday. The website functions much like a print daily

newspaper, featuring staff-written articles from across the nation that are posted throughout each

day and rotated on and off the page on a 24-hour news cycle.

       27.     Courthouse News has been credited as the original source of reporting on various

topics by a wide range of publications, including: The Mercury News, ABA Journal, ABC News,

The Atlantic, Austin American Statesman, Black Christian News Network, California Bar Journal,

CBS News, The Christian Science Monitor, The Daily Beast, The Dallas Morning News, Forbes,

Fox News, The Guardian, The Hill, Houston Chronicle, The Huffington Post, Long Island Press,

Los Angeles Times, Mother Jones, National Public Radio (NPR); NBC News, New York Daily

News, New York Magazine, The New York Times, The Orange County Register, Politico, Rolling

Stone, Salt Lake City Tribune, San Antonio Express-News, Slate, The Telegraph (UK), The Wall



                                                  8
   Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 9 of 21 PageID #: 9




Street Journal, The Washington Post, The Washington Times, Women’s Health Policy Report,

United Press International (UPI), USA Today, U.S. News and World Report and the YouTube news

channel. American, Canadian, and New Zealand radio shows have also interviewed Courthouse

News reporters.

       28.     Courthouse News has more than 2,200 subscribers nationwide, including law firms,

law schools, government offices and news outlets such as:          The Associated Press, Austin

American-Statesman The Atlanta Journal Constitution, The Boston Globe, Buzzfeed, CNN, The

Dallas Morning News, Detroit Free Press, International Consortium of Investigative Journalists,

Fox Entertainment Group, Honolulu Civil Beat, Las Vegas Review Journal, Los Angeles Business

Journal, Los Angeles Times, North Jersey Media Group, Pacific Coast Business Times, Portland

Business Journal, St. Paul Business Journal, The Salt Lake Tribune, The San Jose Mercury News,

San Antonio Express News, Tampa Bay Business Journal, The Wall Street Journal, Variety, Walt

Disney Company and Warner Bros.

       29.     In Missouri, the Courthouse News litigation reports cover general civil petitions,

focusing on actions brought against business institutions and public entities. Courthouse News

reporters do not cover family law matters, name changes, probate filings, most mortgage

foreclosures, or collection actions against individuals unless the individual is well-known or

otherwise notable. For larger courts, such as the St. Louis County Court, reports are emailed to

subscribers each evening.

       30.     Courthouse News does not seek to review or report on the small number of new

civil petitions that are statutorily confidential or accompanied by a motion to seal for a judicial

determination of whether the petition should be confidential.

       31.     Courthouse News publishes two New Litigation Reports on Missouri courts, based



                                                9
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 10 of 21 PageID #: 10




in St. Louis and Kansas City, which cover civil actions filed in the two U.S. District Courts in

Missouri, and circuit courts in all 114 counties of Missouri plus St. Louis City. Courthouse News

covers the St. Louis County Court in its St. Louis Report, which currently has 72 subscribing

institutions. Courthouse News also publishes its Daily Brief, which summarizes and links to

appellate rulings in the Missouri Supreme Court, the Missouri appellate courts, and major rulings

in the U.S. District Courts in Missouri.

       32.     To prepare the New Litigation Reports and identify new cases that may warrant a

website article, Courthouse News’ reporters visit their assigned court each court day to review all

the petitions filed with the court that day and determine which are of interest to Courthouse News’

readers. Given the nature of the coverage in the New Litigation Reports and its other news

publications, including its website, any delay in the ability of a reporter to obtain and review new

petitions necessarily holds up the reporting on factual and legal controversies for subscribers and

readers.

       33.     Courthouse News has reported on new petitions filed at the St. Louis County Court

since at least 2005. Until approximately October 2013, Courthouse News’ reporters were able to

review new civil petitions filed at the St. Louis County Court in the summons area on the fifth

floor of the courthouse where they had been brought directly from the intake counter on the first

floor. The result was that Courthouse News could see new petitions filed each day, and by the end

of the day on which they were filed, before they were processed or docketed. The same was true

at the St. Louis City Circuit Court, where reporters asked for the freshly-filed petitions from the

cashier on the first floor of the courthouse, who would hand the reporter a stack of unprocessed

cases in blue folders. The new actions were later docketed and summonses were prepared by

clerks seated a few feet away. Both courts were examples of traditional press access to paper



                                                10
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 11 of 21 PageID #: 11




filings provided in state and federal courts throughout the nation.

       34.     Beginning in 2013, the St. Louis County Court moved to mandatory e-filing, and

thereafter implemented a policy and practice of withholding access to new civil petitions (and

other e-filed records) until after they had been processed, or docketed, by court staff. Courthouse

News, and other members of the press and the public, could not see new filings until they had been

processed and published to Missouri Case.net, at which point they could be viewed on public

access terminals located at the courthouse. The delays between the filing date and the date of

access have varied over time, ranging from one day to two weeks and more.

       35.     Prior to commencing this action, Courthouse News tracked and compiled access

data for civil petitions e-filed at the St. Louis County Court, noting delays between when each

petition was received by the Court for filing and when the Court first made each petition available

to the public. In order to maintain a record of the delays attributable solely to Defendants’ post-

processing access policies during the pandemic, when access to public access terminals has often

been limited or restricted, Courthouse News’ tracking reflects delays between when each petition

was received by the court for filing and when the court first made docket information available

remotely online via Missouri Case.net (which is when the petitions would have otherwise been

available to the press and public on public terminals at the courthouse). In reality, access was

worse than the numbers reflected in the following paragraph because Courthouse News was often

unable to use public access terminals and—unlike members of the Missouri Bar—was not able to

view and download copies of petitions remotely.

       36.     For the period of January 1, 2020, to December 31, 2020, Courthouse News

tracking shows that the St. Louis County Court made less than 5% of new non-confidential civil

petitions available the day of filing, withholding roughly 40% of them one to four court days, and



                                                11
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 12 of 21 PageID #: 12




withholding roughly 55% of them for one week, and sometimes longer. Again, these numbers

reflect the access that would have been available without pandemic limitations. The unavailability

of remote access combined with COVID-related courthouse limitations means the delays

experienced by Courthouse News from March 2020 through the present were actually worse.

        37.    During 2020 and continuing to the present, members of the press and public are

only able to see full and complete copies of new civil petitions on public access terminals located

at courthouses if the courthouses and terminal(s) are open and available. Attorneys, on the other

hand, could review and download new civil petitions from the safety of their homes or offices as

soon as the petitions were processed and published on Missouri Case.net.

                    A First Amendment Right of Access Attaches to Civil
                          Petitions When the Court Receives Them

        38.    A right of access grounded in the First Amendment applies to non-confidential civil

petitions.

        39.    The analysis of a claim alleging a violation of the First Amendment right of access

to court documents typically involves a two-step process. The first step is to determine whether,

as a general matter, there is a First Amendment right of access to a particular court proceeding or

document. If the answer to that question is “yes,” the court proceeds to the second step, which is

to determine if the restrictions on access to that court process or document satisfy Constitutional

scrutiny. See, e.g., Courthouse News Service v. Planet, 947 F.3d at 581, 589-97 (9th Cir. 2020)

(“Planet III”) (discussing and applying two-step process established by Press-Enterprise Co. v.

Superior Court (“Press-Enterprise II”), 478 U.S. 1 (1986)).

        40.    To answer the question posed by the first step of the analysis, courts in the Eighth

Circuit generally apply the Press-Enterprise II “experience and logic” test. Flynt v. Lombardi,

885 F.3d 508, 512-13 (8th Cir. 2018). To meet this test, a party must establish “(1) a historical

                                                12
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 13 of 21 PageID #: 13




tradition of accessibility, and (2) a significant positive role for public access in the functioning of

the judicial process in question.” Id. (citing Press-Enterprise II as “setting forth what is now

commonly referred to as the ‘experience and logic’ test for First Amendment access to judicial

records.”).

        41.     “[T]he federal courts of appeal[] widely agree” that the First Amendment right of

access to information reaches civil judicial proceedings and records, and “every circuit court to

consider the issue has uniformly concluded that the right applies to both civil and criminal

proceedings.” Planet III, 947 F.3d. at 590 (citing Dhiab v. Trump, 852 F.3d 1087, 1099 (D.C. Cir.

2017) (Rogers, J., concurring in part and concurring in the judgment) (collecting cases)). This

right of access applies specifically to civil petitions.

        42.     Applying the “experience and logic” test, courts across the nation have recognized

the existence of a qualified First Amendment right of access that attaches to non-confidential civil

petitions upon their receipt by a court. See, e.g., Planet III, 947 F.3d at 591 (“Both sides before us

agree that experience and logic support a public right of access to newly filed civil complaints”);

Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132, 141 (2d Cir. 2016)

(“Experience and logic both support access” to civil complaints); Courthouse News Service v.

Schaefer, 440 F. Supp. 3d 532, 557-559 (E.D. Va. 2020) (“the Court finds that the experience and

logic test is satisfied and finds that the public and press enjoy a qualified First Amendment right

of access to newly-filed civil complaints”).

A.      A Historical Tradition of Accessibility to Civil Petitions, i.e., “Experience”

        43.     “There is no dispute that, historically, courts have openly provided the press and

general public with access to civil complaints.” Schaefer, 440 F. Supp. 3d at 557; accord

Bernstein, 814 F.3d at 141 (“Complaints have historically been publicly accessible by default”).



                                                   13
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 14 of 21 PageID #: 14




       44.      A new petition serves as the opening bell in a legal contest. In recognition of the

media’s traditional role as a surrogate to the general public for information as to what is happening

in the courts, it has been a long-standing tradition for courts to provide reporters—especially those

who visit the courts daily—with access to new civil petitions upon receipt for filing and before

administrative processing. This ensures that interested members of the public learn about new

cases in a contemporaneous manner, while those cases are still newsworthy and likely to be the

subject of public attention and discussion.

       45.      Historically, reporters covering the courts could review and report on newly-filed

civil petitions on the day of filing by looking through the new petitions at the courthouse. This

access generally occurred upon the court’s receipt of a new petition and before the clerk’s office

performed the additional administrative tasks that follow the receipt of a new petition—a process

that was traditionally called “docketing” but in recent years, especially as courts have moved to

electronic case management systems and electronic filing (“e-filing”), has been referred to as

“processing.”

B.     A Significant Positive Role for Public Access, i.e., “Logic”

       46.      “Logical considerations also support a presumption of public access.” Bernstein,

814 F.3d at 141.

       47.      The First Amendment right of access exists to enable free and informed

discussion about governmental affairs, which in turn often involve important issues of the day.

This is especially true where, as here, Courthouse News visits courthouses on a daily basis and

seeks timely access to newly filed civil petitions in order to report on their contents.

       48.      The filing of a petition invokes the authority of the courts, and the American

people have a right to know that the plaintiff has invoked their power to resolve a dispute and



                                                 14
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 15 of 21 PageID #: 15




achieve a personal end. The petition is the basis for the dispute and plays a significant role

throughout all phases of the litigation.

        49.     Public access to the petition allows the public to supervise the courts and take part

in the judicial process by allowing the public to know the parties to the dispute, the alleged facts,

the issues for trial, and the relief sought. Public access to the petition also allows the public to

understand the activity of the courts, enhances the accountability of the court system, and

informs the public of matters of public concern. When a petition is withheld from the public, it

leaves the public unaware that a claim has been leveled and that state power has been invoked.

                        Delays in Access to New Civil Petitions Infringe
                         Courthouse News’ First Amendment Rights

        50.     Where the qualified First Amendment right of access attaches to a particular court

process or document, as it does with new civil petitions, the right attaches upon the court’s receipt

of the document, and the press and public generally have a contemporaneous right of access. See,

e.g., Planet III, 947 F.3d at 588, 591 (holding the qualified right of timely access to newly-filed

civil actions attaches when the lawsuit is filed, i.e., when it is received by the court); Schaefer, 440

F.Supp.3d at 559 (the public and press have a “contemporaneous right of access” to newly-filed

civil actions—“contemporaneous” means “on the same day as filing, insofar as practicable.”).

        51.     Turning to the second analytical step of a claim alleging a violation of the First

Amendment right of access, after the court determines the right of access attaches to a particular

process or document, a presumption of access arises that may be restricted only if “closure is

essential to preserve higher values and is narrowly tailored to serve those interests.” Press-

Enterprise II, 478 U.S. at 13-14; accord Planet III, 947 F.3d at 596; Bernstein, 814 F.3d at 144;

Schaefer, 440 F. Supp. 3d at 559-60. Here, Defendants’ policies do not preserve higher values

and, even if they do, they are not narrowly tailored.

                                                  15
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 16 of 21 PageID #: 16




       52.     Since the St. Louis County Court’s adoption of mandatory e-filing, access delays

have become pervasive. Unlike most federal district courts and many state courts, the St. Louis

County Court does not make newly-filed petitions available upon e-filing with the court.

Instead, the St. Louis County Court withholds the petitions while they sit in a review queue and

only allows access after court staff have processed them and they have been published to

Missouri Case.net. As a direct result, there are significant delays between the filing of a new

petition and when it can be reviewed by the press and public on terminals at the courthouse.

       53.     The delays in access experienced by Courthouse News at the St. Louis County

Court, and throughout the Missouri state courts, are unnecessary and easily avoidable. Courts

across the nation provide the press and public timely access to new e-filed petitions through

means readily available to the Missouri Courts, and Courthouse News’ experiences at many state

and federal courts across the nation demonstrate the ease with which courts can provide timely

access to new e-filed civil petitions.

       54.     Historically, before e-filing, reporters covering the courts could review and report

on newly-filed, paper civil petitions on the day of filing by looking at them at the courthouse,

typically at the end of each court day. As was the case at the St. Louis County Court, this access

generally occurred via a media bin or box or pile available to the press regardless of whether the

petitions had been docketed (or “processed,” the term now often used by courts). The same was

true in this Court, where a wood box sat on the counter holding new civil actions that had just

crossed the counter, checked by reporters on a regular basis.

       55.     E-filing makes it even easier for courts to provide timely access to new petitions.

Instead of basic intake work being done by clerks at an intake window, that work is now done by

e-filing software, which filers use to enter case information and whatever minimum submission



                                                16
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 17 of 21 PageID #: 17




requirements the court specifies before submitting their e-filings to the court. Based on the case

designation supplied by the filer, the e-filing software can then sort the new, non-confidential

petitions into a review queue that serves the same function as the physical bin where the intake

clerk used to put new paper petitions for review by the press. However, instead of sitting in a

physical bin next to an intake window, new e-filed petitions sit in an electronic queue. Some

courts provide access in this manner through e-filing systems developed and hosted by third

party vendors, while others provide it directly themselves through their own home-grown e-filing

systems.

       56.     The electronic bin goes by different names at different courts: a “Press Review

Queue” (at courts in California, Georgia and Nevada using Tyler Technologies systems); a

“Media Access Portal” (at Los Angeles Superior Court, which uses Journal Technologies

systems); an “Electronic Media Inbox” (as promised by the Orange County Superior Court in

California, which uses a state-developed system still in operation in two other superior courts); a

“New Cases” tab on the “New York State Court Electronic Filing” website (at New York courts,

which own and operate their own e-filing system); and “eCourt Kokua” (in Hawaii, where the

courts also developed their own e-filing system and where “kokua” means “help” in the

Hawaiian language). In Utah, reporters log into the XChange system, developed by the Tybera

software company, to see the new cases as they are received by the court. With those various

names, the result is the same—the press can report on new petitions shortly after they are filed,

with busy clerks attending to their clerical tasks as their schedules allow.

       57.     Federal district courts were among the first to move to e-filing, and they have

taken the tradition of timely access that existed with paper and carried it forward into the

electronic world. The largest group of federal courts, including the two districts in Missouri,



                                                 17
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 18 of 21 PageID #: 18




provide access by automatically assigning a permanent case number upon receipt of new civil

complaints, which become public immediately, at all hours of the day and on all days of the

week. Other federal courts, such as the districts of Western Kentucky, Western Pennsylvania

and Southern Georgia, send new cases into an electronic queue with only a common, generic

number assigned, and they can then be reviewed by the press. Under all of these systems, new

complaints are available contemporaneously to the public and the press without a clerk first

reviewing them or completing other post-filing clerical tasks.

       58.     Many state courts have also moved to e-filing using a variety of electronic filing

and case management platforms, some developed in-house and others supplied by vendors.

Alabama, Connecticut, Hawaii, New York and Utah have set up their e-filing and public access

systems following the federal district court model. That is, new e-filed lawsuits flow

automatically onto public access terminals and remotely online as they are filed with the courts.

       59.     Other state courts provide pre-processing access to the court’s queue of new e-

filed, non-confidential civil petitions. These review queue courts allow credentialed members of

the press to access new e-filed petitions as soon as they are received by the court and without the

delays caused by withholding them for administrative processing. These courts include state

courts in Georgia, Nevada, and the California Superior Courts of Fresno, Kern, Los Angeles,

Monterey, Santa Barbara and Santa Clara. The state courts of Arizona and the California

Superior Courts of Orange County and San Francisco recently committed to providing pre-

processing access to new e-filed civil lawsuits through their respective e-filing systems.

       60.     Courthouse News has asked Defendants to take advantage of the review queue

technology and to cease the practice of denying access to new e-filed petitions until after they

have been processed by court staff. To date, Defendants have refused Courthouse News’



                                                18
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 19 of 21 PageID #: 19




request, and the St. Louis County Court continues to withhold access to new e-filed petitions

until after processing. As a result, Courthouse News continues to experience significant delays

in accessing new non-confidential civil petitions at the St. Louis County Court. The delays

alleged above for the year 2020 continue to exist, and Courthouse News continues to experience

them.

        61.    Defendants’ unequal access policies compound the problem by imposing on the

press and general public unreasonable and unnecessary restrictions on access that are not

imposed on attorneys. While Defendants’ policies and practices resulting in delayed access

negatively impact all members of the press and public equally, the harm caused by those delays

is aggravated where, as here, the press and certain members of the public (i.e. non-attorneys) are

effectively prevented from seeing new petitions, even after they are processed and published on

Missouri Case.net.

                                         COUNT ONE
                     Violation of U.S. Const. Amend. I and 42 U.S.C. § 1983

        62.    Courthouse News incorporates the allegations of Paragraphs 1-61 herein.

        63.    Defendants’ actions under color of state law, including without limitation their

policies and practices of withholding newly-filed non-confidential civil petitions from press and

public view until after administrative processing, and the resulting denial of timely access to new

non-confidential civil petitions upon receipt for filing, deprive Courthouse News, and by extension

its subscribers, of their right of access to public court records secured by the First Amendment to

the U.S. Constitution.

        64.    The presumption of access to new civil petitions at the St. Louis County Court

arises when those petitions are filed and may be restricted only if closure is essential to preserve

higher values and is narrowly tailored to serve those interests. For Defendants’ policies and

                                                19
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 20 of 21 PageID #: 20




practices to survive Press-Enterprise II’s two-prong balancing test, Defendants first “must

demonstrate that there is a ‘substantial probability’ that [their] [asserted] interest[s]… would be

impaired by immediate access, and second, that no reasonable alternatives exist to ‘adequately

protect’ that government interest.” Defendants cannot satisfy this test with respect to any of the

policies or practices alleged in this Complaint.

       65.     Courthouse News has no adequate and speedy remedy at law to prevent or redress

Defendants’ unconstitutional actions, and will suffer irreparable harm as a result of Defendants’

violation of its First Amendment rights. Courthouse News is therefore entitled to a declaratory

judgment and preliminary and permanent injunctive relief to prevent further deprivation of the

First Amendment rights guaranteed to it and its subscribers.

                                     PRAYER FOR RELIEF

       WHEREFORE, Courthouse News prays for judgment against Defendants as follows:

       1.      A judgment pursuant to 28 U.S.C. § 2201 declaring that Defendants’ policies and

practices that knowingly affect delays in access to newly-filed non-confidential civil petitions,

including, inter alia, their policies and practices of denying access to petitions until after

administrative processing, are unconstitutional under the First and Fourteenth Amendments to

the U.S. Constitution because these policies and practices constitute an effective denial of timely

public access to new civil petitions, which are public court records to which the First

Amendment right of access applies.

       2.      A preliminary and permanent injunction against Defendants, including their

agents, assistants, successors, employees, and all persons acting in concert or cooperation with

them, or at their direction or under their control, prohibiting them from continuing their policies

and practices that deny Courthouse News timely access to new non-confidential civil petitions,



                                                   20
 Case: 4:21-cv-00286-HEA Doc. #: 1 Filed: 03/05/21 Page: 21 of 21 PageID #: 21




including, inter alia, their policies and practices of denying access to petitions until after

administrative processing.

       3.      Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and

       4.      All other relief the Court deems just and proper.


 Date: March 5, 2021                               Respectfully submitted,

                                                   BRYAN CAVE LEIGHTON PAISNER LLP

                                                   By: /s/ J. Bennett Clark

                                                   J. Bennett Clark (MO #30907)
                                                   Herb Giorgio (MO #58524)
                                                   Jason S. Meyer (MO #64030)
                                                   211 N. Broadway, Suite 3600
                                                   St. Louis, Missouri 63102
                                                   Tel. (314) 259-2000
                                                   Fax (314) 259-2020
                                                   ben.clark@bclplaw.com
                                                   jason.meyer@bclplaw.com
                                                   herb.giorgio@bclplaw.com

                                                   OF COUNSEL

                                                   Rachel Matteo-Boehm (CA #195492)
                                                   Katherine A. Keating (CA # 217908)
                                                   Jonathan G. Fetterly (CA #228612)
                                                   Three Embarcadero Center, 7th Floor
                                                   San Francisco, CA 94111
                                                   Tel. (415) 675-3400
                                                   Fax (415) 675-3434
                                                   rachel.matteo-boehm@bclplaw.com
                                                   katherine.keating@bclplaw.com
                                                   jon.fetterly@bclplaw.com

                                                   Attorneys for Plaintiff
                                                   Courthouse News Service




                                                  21
